                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

 UNITED STATES OF AMERICA                                 )
                                                          )
                                                          )     NO. 3:17-cr-00216
 v.                                                       )
                                                          )     JUDGE RICHARDSON
                                                          )
 LEE ROY MAYBERRY                                         )


                                       MEMORANDUM OPINION

       Pending before the Court is Defendant’s Motion for Sentence Reduction Under 18 U.S.C. §

3582(c)(1)(A) (Doc. No. 83, “Motion”). Via the Motion, Defendant seeks a reduction of his 51-

month sentence and immediate release from custody, pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).

Like many other federal inmates in this district and around the country, Defendant claims that the

ongoing COVID-19 pandemic, as applied to his specific health profile, satisfies the requirement

of “extraordinary and compelling reasons” necessary for this Court to grant “compassionate

release”1 under Section 3582(c)(1)(A)(i), and that compassionate release is otherwise appropriate

in his case. The Government has filed a response in opposition (Doc. No. 92, “Response”), arguing

that the Motion should be denied because consideration of the 18 U.S.C. § 3553(a) factors counsels

strongly against granting compassionate release.

                                               BACKGROUND

        On November 15, 2017, Defendant was charged in an indictment with possession with




         1
           Motions like the instant Motion are generally known as ones for “compassionate release,” and Defendant’s
requested relief appropriately can be referred to and conceived of as “compassionate release” or “sentence
modification” (or “sentence reduction”). See United States v. Maumau, No. 2:08-CR-00758-TC-11, 2020 WL 806121,
at n.2 (D. Utah Feb. 18, 2020) (“In this order, the court uses the phrase ‘compassionate release’ and ‘sentence
modification’ interchangeably, which is consistent with how other courts have used the terms.”); United States v.
McDonald, No. 94-CR-20256-1, 2020 WL 3166741, at *1 (W.D. Tenn. June 8, 2020).



      Case 3:17-cr-00216 Document 93 Filed 04/27/21 Page 1 of 16 PageID #: 674
intent to distribute cocaine, in violation of 21 U.S.C. § 841(a)(1) (Count I), possession of a firearm

during and relation to a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A) (Count II),

and possession of a firearm by a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1) and 924

(Count III). (Doc. No. 1). On June 14, 2019, Defendant pled guilty to Count I and III of the

indictment. (Doc. No. 66).2 On December 5, 2019, consistent with the parties’ joint sentencing

recommendation pursuant to Fed. R. Crim. P. 11(c)(1)(C), this Court sentenced Defendant to serve

51 months of imprisonment—the top of the (advisory) guideline range—followed by 6 years of

supervised release. (Doc. No. 80). According to BOP, Defendant’s release date is July 19, 2023.

See Federal Inmate Locator, Bureau of Prisons, https://www.bop.gov/inmateloc/ (last accessed

Apr. 26, 2021).

                     LEGAL STANDARDS FOR “COMPASSIONATE RELEASE”

           Prior to 2018, only the Director of the Bureau of Prisons could move for compassionate

release. The First Step Act amended 18 U.S.C. § 3582(c) to allow prisoners to move for

compassionate release on their own behalf. See First Step Act of 2018, § 603, Pub. L. No. 115-

391, 132 Stat. 5239. Now, under 18 U.S.C. § 3582(c)(1)(A), as modified by the Section 603(b)(1)

First Step Act,3 a district court may under certain circumstances grant a defendant’s motion for

compassionate release (hereinafter, “defendant-filed motion”). See United States v. Jones, 980




2
    Count II was dismissed upon motion of the Government. (Doc. No. 80 at 1).
3
    That paragraph of Section 603 provides:

            (b) INCREASING THE USE AND TRANSPARENCY OF COMPASSIONATE
           RELEASE.—Section 3582 of title 18, United States Code, is amended—
                    (1) in subsection (c)(1)(A), in the matter preceding clause (i), by inserting after ‘‘Bureau
           of Prisons,’’ the following: ‘‘or upon motion of the defendant after the defendant has fully exhausted
           all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the
           defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of the
           defendant’s facility, whichever is earlier . . .”




       Case 3:17-cr-00216 Document 93 Filed 04/27/21 Page 2 of 16 PageID #: 675
F.3d 1098, 1106 (6th Cir. 2020) (“Congress’s use of ‘may’ in § 3582(c)(1)(A) dictates that the

compassionate release decision is discretionary, not mandatory.”). In order to grant such a

defendant-filed motion, however, a court must find that the so-called “exhaustion requirements”

have been satisfied—i.e., “[either] the defendant has fully exhausted all administrative rights to

appeal a failure of [BOP] to bring a motion [for compassionate release] on the defendant’s behalf

or [there has been a] lapse of 30 days since the receipt of such a request [for BOP to file such a

motion] by the warden of the defendant’s facility, whichever is earlier.” See also United States v.

Alam, 960 F.3d 831, 833 (6th Cir. 2020) (explaining that a district court may not disregard the

exhaustion requirements of Section 3582(c)(1)(A)).

       Once it properly can act on a defendant-filed motion brought under 18 U.S.C. §

3582(c)(1)(A), the district court next determines whether, in its discretion, to grant compassionate

release to a defendant. In its recently issued opinion in Jones, the Sixth Circuit discussed the steps

of the compassionate release analysis:

       The three-step § 3582(c)(1)(A) test is as follows. At step one, a court must “find[
       ]” whether “extraordinary and compelling reasons warrant” a sentence reduction.
       18 U.S.C. § 3582(c)(1)(A)(i).12 At step two, a court must “find[ ]” whether “such
       a reduction is consistent with applicable policy statements issued by the Sentencing
       Commission.” Id. § 3582(c)(1)(A) (emphasis added). The Commission’s policy
       statement on compassionate release resides in U.S.S.G. § 1B1.13. See U.S.S.G. §
       1B1.13 (U.S. Sent’g Comm’n 2018). Thus, if § 1B1.13 is still “applicable,” courts
       must “follow the Commission’s instructions in [§ 1B1.13] to determine the
       prisoner’s eligibility for a sentence modification and the extent of the reduction
       authorized.” Dillon [v. United States], 560 U.S. [817,] 827 [(2010)]. At step three,
       “§ 3582(c)[ (1)(A) ] instructs a court to consider any applicable § 3553(a) factors
       and determine whether, in its discretion, the reduction authorized by [steps one and
       two] is warranted in whole or in part under the particular circumstances of the case.”
       Id.

Jones, 980 F.3d at 1108. The court then went on to resolve the following question with respect to

defendant-filed motions (as opposed to compassionate-release motions filed BOP) in particular:

“given the First Step Act’s procedural reforms to compassionate release, is § 1B1.13 still an




   Case 3:17-cr-00216 Document 93 Filed 04/27/21 Page 3 of 16 PageID #: 676
applicable—‘that is, “relevant” or “appropriate,”’ [United States v. Ruffin, 978 F.3d 1000, 1007–

08 (6th Cir. 2020)]—policy statement for the purposes of the second § 3582(c)(1)(A) inquiry?” Id.

The court noted that this is a question that has “sharply divided the courts,” id. (citation omitted),

as many district courts, including this Court, previously considered the Section 1B1.13 policy

statements applicable when determining whether compassionate release was warranted. The court

then chose a side, holding that “the passage of the First Step Act rendered § 1B1.13 ‘inapplicable’

to cases where an imprisoned person files a motion for compassionate release.” Id. (citing United

States v. Brooker, 976 F.3d 228, 234 (2d Cir. 2020)).4 Therefore, “[u]ntil the Sentencing

Commission updates § 1B1.13 to reflect the First Step Act, district courts have full discretion in

the interim to determine whether an ‘extraordinary and compelling’ reason justifies compassionate

release when an imprisoned person files a § 3582(c)(1)(A) motion.” Id.

         In other words, because § 1B1.13 is inapplicable to defendant-filed motions, a district court

adjudicating such a motion is not bound by anything § 1B1.13 has to say about—including any

limitations or requirements § 1B1.13 would impose upon—the finding of extraordinary and

compelling reasons. But this rule is not the only consequence of the Sixth Circuit’s decision in

Jones. Another is that the district court, in adjudicating a defendant-filed motion, may disregard

the requirement of § 1B1.13(2) that the court find the defendant not pose a danger (to any other

person or to the community) in order to grant compassionate release.

         If, in adjudicating a defendant-filed motion, a district court determines that “extraordinary

and compelling reasons” for compassionate release exist, the court then determines whether


         4
           Prior to Jones, this Court treated § 1B1.13 as applicable to all motions for compassionate release, whether
filed by BOP or by a defendant. The Court does not necessarily perceive that such treatment resulted in a resolution
of any defendant-filed motions that was any different than the result the Court would have reached by treating §
1B1.13 as inapplicable to defendant-filed motions. But the Court does note that at least the analytical framework it
used prior to Jones was different than the analytical framework it will use in the aftermath of Jones.




    Case 3:17-cr-00216 Document 93 Filed 04/27/21 Page 4 of 16 PageID #: 677
compassionate release is warranted in light of the Section 3553(a) sentencing factors. See Jones,

980 F.3d at 1112.5 The sentencing factors set forth in Section 3553(a) include:

                 (1) the nature and circumstances of the offense and the history and
                     characteristics of the defendant;

                 (2) the need for the sentence imposed—
                         (A) to reflect the seriousness of the offense, to promote respect for
                         the law, and to provide just punishment for the offense;
                         (B) to afford adequate deterrence to criminal conduct;
                         (C) to protect the public from further crimes of the defendant; and
                         (D) to provide the defendant with needed educational or vocational
                         training, medical care, or other correctional treatment in the most
                         effective manner;

                 (3) the kinds of sentences available;

                 (4) the kinds of sentence and the sentencing range established for—
                         (A) the applicable category of offense committed by the applicable
                         category of defendant as set forth in the . . .
                                 i) [United States Sentencing Guidelines, (“U.S.S.G.”)]—
                                 ii) [in effect at the time of sentencing]

                 (5) any pertinent policy statement—
                         A) issued by the Sentencing Commission pursuant to section
                         994(a)(2) of title 28, United States Code; and
                         B) [and in effect at the time of sentencing]

                 (6) the need to avoid unwarranted sentence disparities among defendants
                 with similar records who have been found guilty of similar conduct; and

                 (7) the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a).




         5
           As suggested above, under Jones, the analysis of a defendant-filed motion differs from the analysis of a
BOP-filed motion in that (among other ways) the latter kind of motion—to which § 1B1.13 remains applicable—
requires an intermediate determination of whether the defendant-movant poses a danger to other persons or the
community. See U.S.S.G. §1B1.13(2).



    Case 3:17-cr-00216 Document 93 Filed 04/27/21 Page 5 of 16 PageID #: 678
                                            ANALYSIS

                                  APPOINTMENT OF COUNSEL

       Via the Motion, Defendant seeks appointment of counsel. (Doc. No. 83 at 2). The Sixth

Amendment secures the right of a criminal defendant who faces incarceration to be represented by

counsel at all “critical stages” of the criminal process. United States v. Wade, 388 U.S. 218, 224

(1967). However, the constitutional right to assistance of counsel does not extend to motions for

post-conviction relief. Pennsylvania v. Finley, 481 U.S. 551, 555 (1987); Shedwick v. Warden N.

Cent. Corr. Inst., No. 16-3203, 2016 WL 11005052 (6th Cir. Dec. 30, 2016) (“[T]here is no right

to counsel in a post-conviction action.”). The decision of whether to appoint counsel for the

purpose of seeking compassionate release is a decision within the sound discretion of the Court.

See United States v. Stephens, 06-cr-20365, 2020 WL 3250226, at *2 (E.D. Mich. June 16, 2020).

“In exercising discretion as to whether to appoint counsel, a court should consider several factors,

including the nature of the case, whether the issues are legally or factually complex, and the

litigant’s ability to present the claims for relief to the court.” United States v. Woods, No. 2:03-

CR-069, 2020 WL 5805324, at *3 (E.D. Tenn. Sept. 28, 2020) (citing Lavado v. Keohane, 992

F.2d 601, 605 (6th Cir. 1993)).

       Defendant fails to present any unique circumstances justifying appointment of counsel. A

compassionate release request is not a particularly complex claim factually or legally. See United

States v. Drayton, No. 10-20018-01, 2020 WL 2572402, at *1 (D. Kan. May 21, 2020) (denying

motion to appoint counsel related to motion for compassionate release and noting that

compassionate release claims are not particularly complex factually or legally and that defendant

appeared able to adequately present his claim). Defendant has failed to articulate why he is unable

to present his request for compassionate release pro se. Moreover, the Court believes that it is able




   Case 3:17-cr-00216 Document 93 Filed 04/27/21 Page 6 of 16 PageID #: 679
to fairly adjudicate such motions even though one side (and not the other) in unrepresented by

counsel. That is not to say that learned counsel cannot contribute something, especially something

regarding nuances, to a defendant’s case on these motions. But it is to say that typically, the degree

of substantive merit of these very fact-based motions is evident to the Court even without learned

counsel advocating the merits on the defendant’s behalf. Accordingly, Defendant’s request for

counsel is DENIED and the Court will proceed to the merits of the Motion.

                          COMPASSIONATE RELEASE REQUEST

       I.      DEFENDANT’S INCARCERATION IN A STATE FACILITY

       Defendant is currently incarcerated at the Grayson County Detention Center in Leitchfield,

Kentucky. The Court ordered the Government to address within its response to the Motion

“whether this Court has authority to at least reduce Defendant’s sentence now for future

purposes—if not grant compassionate release now—given that, to the Court’s understanding,

Defendant is not in federal (Bureau of Prisons) custody but rather serving a state sentence with

which his federal sentence is running concurrent.” (Doc. No. 84). In its response, the Government

represented:

               After the undersigned communicated with the United States Marshals
       Office, Grayson County Detention Center, and the U.S. Probation Officer who
       generated the presentence report (PSR) in this case; the following is the
       understanding of the undersigned as it relates to Mr. Mayberry’s current custody
       status: The defendant is currently in federal custody at Grayson County Detention
       Center in Leitchfield, Kentucky. The defendant was paroled on his [Tennessee]
       state sentence on October 13, 2020 and was placed in full federal custody on
       account of the federal detainer. The defendant’s Tennessee state sentence is due to
       expire on June 30, 2021; but, as stated above, the defendant is on parole for the
       state sentence. In sum, the defendant is solely in federal custody.

(Doc. No. 92 at 1-2).

       The Government also asserted that “[i]f the defendant was not in federal custody but rather

serving a state sentence with which his federal sentence was running concurrently, the United




    Case 3:17-cr-00216 Document 93 Filed 04/27/21 Page 7 of 16 PageID #: 680
States would first argue that this Court cannot grant compassionate release to the defendant on

account of the defendant serving a state sentence. If a defendant is serving a concurrent federal

and state sentences in state custody, a federal court probably cannot alter the state sentence under

the compassionate release statute.” (Id. at 3 (citing Williams v. Keiser, No. 17-cv-1040, 2020 WL

2028256, at *2 (W.D.N.Y. Apr. 28, 2020))).

        Because it appears that Defendant is in federal custody, and due to the fact that the Court

will not grant Defendant the relief he seeks in any event, the Court need not decide whether a

defendant incarcerated in a state facility on concurrent state and federal sentences is eligible for

compassionate release. See, e.g., United States v. Blanche, No. 2:05-cr-243, 2021 WL 795804, at

*3 (E.D. Cal. Mar. 2, 2021) (declining to decide the issue of whether a defendant incarcerated in

a state facility serving a concurrent state and federal sentence may be granted compassionate

release and denying compassionate release on grounds that defendant had not demonstrated

“extraordinary and compelling” reasons). Thus, the Court will move on to the merits of the Motion.

        II.    EXTRAORDINARY AND COMPELLING REASONS

        To grant the Motion, the Court would have to determine that “extraordinary and compelling

reasons” exist for Defendant’s compassionate release. Defendant bears the burden to show that

extraordinary and compelling reasons exist warranting his release. United States v. Shabudin, 445

F. Supp. 3d 212, 214 (N.D. Cal. May 12, 2020); United States v. Crouch, No. 5:19-CR-00029-

TBR, 2020 WL 1963781, at *3 (W.D. Ky. Apr. 23, 2020) (“[Defendant’s] circumstances do not

meet the burden of extraordinary and compelling.”).

        Defendant contends that his underling medical condition (asthma) combined with the

COVID-19 pandemic constitute extraordinary and compelling reasons for his release. (Doc. No.

83 at 1).




    Case 3:17-cr-00216 Document 93 Filed 04/27/21 Page 8 of 16 PageID #: 681
       In the Government’s response, it asserts that Defendant’s medical records show that he has

asthma, and the “CDC notes that adults of any age who have moderate to severe asthma might be

at an increased risk for severe illness from the virus that causes COVID-19. (Doc. No. 92 at 5).

Thus, the Government concedes that Defendant has met his burden to demonstrate extraordinary

and compelling reasons. Despite the Government’s concession, the Court need not decide whether

Defendant has met his burden to demonstrate that extraordinary and compelling reasons exists,

because the Court below decides that compassionate release is not available to Defendant even if

he were able to demonstrate extraordinary and compelling reasons.

       III.    SECTION 3553(a) FACTORS

       The Government argues that Defendant’s Motion should be denied because consideration

of the Section 3553(a) factors militates against granting compassionate release to Defendant. (Doc.

No. 92 at 6-8). The Court agrees, as reflected by the below analysis of factors. See Jones, 980 F.3d

at 1112-13 (explaining that the district court must supply specific factual reasons in its

consideration of the Section 3553(a) factors).

       The nature and circumstances of the offense cut against compassionate release. During the

instant offenses of conviction, law enforcement discovered three bags of cocaine and a loaded

firearm on Defendant’s person. (PSR at ¶ 8). Possession of drugs and a loaded firearm is a

dangerous combination. See United States v. Daily, No. 1:18-CR-00006-2, 2020 WL 7695126, at

*5 (M.D. Tenn. Dec. 28, 2020) (explaining that the nature and circumstances of the underlying

offense weighed against release where the offense conduct involved the dangerous combination of

drugs and firearms). And such a dangerous combination, in the Court’s view, does not support a

shortened sentence.




   Case 3:17-cr-00216 Document 93 Filed 04/27/21 Page 9 of 16 PageID #: 682
       Furthermore, due to his prior felony, Defendant was prohibited from possessing firearms,

yet did so anyway, evidencing his recidivism. See United States v. Reed, No. RDB-07-0470, 2020

WL 4732127, at *2 (D. Md. Aug. 14, 2020) (“[P]ossession of a firearm by a prohibited person, is

in itself a serious crime and is indicative of [Defendant’s] recidivism.”). Relatedly, it tends to

indicate a risk that Defendant would not comply with restrictions imposed on his conduct; which

is vital because compassionate release would make sense only to the extent Defendant after release

would comply with restrictions imposed by law, conditions of supervised release, etc. Based on

these facts, the Court finds that the nature and circumstances of Defendant’s underlying offense

weigh against granting compassionate release.

       The history and characteristics of Defendant and the need to protect the public from further

crimes of Defendant cut against compassionate release.

       The Government argues that this factor weighs against granting Defendant compassionate

release because Defendant would pose a danger to the community if released. (Doc. No. 92 at 6).

In support, the Government points out that Defendant was in Criminal History category VI at the

time of the instant offense, and Defendant committed the instant offenses while on state parole.

(Id. (citing PSR at ¶¶ 47-48)).

       Indeed, Defendant’s criminal history reveals a long history with the criminal justice system

dating back to the time that Defendant was a teenager. Some of his more notable past convictions

are for Sale of Cocaine, Bribery, Possession for Resale Less than 0.5 Grams of Cocaine, Felon in

Possession of a Weapon, Domestic Assault, Possession of Ecstasy for Sale, and Possession with

Intent to Sell or Deliver Marijuana. (PSR at ¶¶ 31-43). See United States v. Serrano, No. CR 13-

4004 RB, 2020 WL 3869475, at *2 (D.N.M. July 9, 2020) (denying motion for compassionate

release where the defendant had an extensive criminal history that included violent crimes and




   Case 3:17-cr-00216 Document 93 Filed 04/27/21 Page 10 of 16 PageID #: 683
firearms offenses). Moreover, the fact Defendant was on state parole at the time that he committed

the instant offenses is also concerning to the Court when reviewing this factor. See United States

v. Sanders, 466 F. Supp. 3d 779, 786 (E.D. Mich. 2020) (“Sanders’s history and characteristics

raise serious questions of possible dangerousness; particularly the fact that . . . was on parole at

the time of this offense.”).

        The Court finds that based on the above-described conduct, the history and characteristics

of Defendant, and the need to protect the public from further crimes of Defendant, weigh against

granting compassionate release. The Court does not presume this merely because Defendant is

currently incarcerated for serious offenses. The inquiry is more comprehensive than that, involving

most significantly a review of Defendant’s entire criminal history. Combined with his current

offense, his criminal record prevents the Court from concluding that Defendant would not pose a

danger to the community if released. Ultimately, Defendant’s criminal record and continuous

inability prior to the instant offenses to correct his criminal behavior demonstrates his repeated

disrespect for the law and a substantial possibility (though admittedly, and fortunately, not a

certainty) of recidivism. Accordingly, the Court concludes that these things weigh against granting

compassionate release.

        The need to provide Defendant with needed educational or vocational training, medical

care, or other correctional treatment in the most effective manner likewise does not cut in favor

of compassionate release for Defendant. The Court will first focus on Defendant’s medical need

to avoid a COVID-19 infection and, failing that, to avoid a poor outcome from a COVID-19

infection.

        The Court will not act like it knows the extent to which Defendant’s chances of COVID-

19 infection would be lower if he is released than if he stays incarcerated, or how much more likely




   Case 3:17-cr-00216 Document 93 Filed 04/27/21 Page 11 of 16 PageID #: 684
a bad outcome upon infection would be for him as opposed to someone without his medical

condition. As matter of sheer epistemology, the undersigned cannot and does not know such

things; this is true despite publicly available information from medical experts and public health

officials, inasmuch as they do not always agree with one another on issues related to COVID-19

and inasmuch as some seem to have reversed themselves on various issues over time.6 In short,

information and opinions regarding the prevalence of, effect of, and optimal countermeasures to

COVID-19 have been in constant flux, and it would be folly for the Court to rely blindly on any

particular opinion or factual assertion merely because it comes from a purportedly knowledgeable

or reputable source.

         Having said that, the Court is willing to accept that Defendant is at substantial risk of

COVID-19 infection the Grayson County Detention Center. The Court is also willing to assume

that Defendant’s medical conditions make him prone to relatively bad outcomes in case of

infection.

         But that does not mean that these circumstances ultimately support compassionate release.

For one thing, the Court would merely be speculating as to the extent of the risk of infection at the

Grayson County Detention Center and as to the likelihood of a bad outcome upon infection. For

another thing, the pandemic seems to be abating at least somewhat7 (perhaps due to ongoing




         6
           It seems clear to the undersigned that certain public health authorities, public health officials, and other
public officials over time have equivocated regarding, or even starkly changed, their views concerning one or more
of numerous issues, including but not limited to: whether COVID-19 can be transmitted person to person; whether
persons should avoid crowds and/or otherwise alter their daily regimen due to the presence of COVID-19 in the United
States; the likely death toll and mortality rate from COVID-19; whether masks/face coverings should be worn; the
extent to which COVID-19 may be transmitted via contact with inanimate surfaces; and whether an effective vaccine
could be rolled out during calendar year 2020.

          7
                    See           Coronavirus          Case           Count,           Washington            Post,
https://www.washingtonpost.com/graphics/2020/national/coronavirus-us-cases-deaths/?itid=lk_inline_manual_3
(last accessed Apr. 26, 2021) (revealing that COVID-19 cases in the United States have declined by 19% in the past
week).



   Case 3:17-cr-00216 Document 93 Filed 04/27/21 Page 12 of 16 PageID #: 685
vaccination and/or a beginning of a semblance of “herd immunity”), this actually hurts

Defendant’s position. Any general attenuation of the threat of COVID-19 reasonably can be

associated with attenuation of the threat of COVID-19 at the Grayson County Detention Center

(subject, of course, to contrary site-specific information), which is of course the very basis for

Defendant’s request for compassionate release.

        Additionally, given Defendant’s history of criminal activity, Defendant unfortunately has

demonstrated an unwillingness and/or inability to comply with rules and societal norms in at least

some important respects. This is vital because the consensus is that decreasing his risk of infection

upon release from custody would require him to observe public/health and societal norms related

to COVID-19, such as handwashing, face-covering and social distancing. Moreover, although the

record does not indicate whether Defendant has been offered the COVID-19 vaccine, Defendant

will be offered the COVID-19 vaccine at some point (if he was nor been already),8 which will also

abate his risk of severe infection from COVID-19. The Court does not presume to tell Defendant

he must take the vaccine; that is solely his decision to make. But the fact that he could choose to

take the vaccine—and thus decrease his risk of infection to a huge extent—means that his concerns

about COVID-19 can be addressed in a way already employed by (reportedly) tens of millions of

Americans. See United States v. Kennedy, No. 18-20315, 2021 WL 1546538, at *1 (E.D. Mich.

Apr. 20, 2021) (“The Court denies Defendant’s motion for compassionate release because his

access to the COVID-19 vaccine mitigates the concern about extraordinary and compelling

medical conditions that might otherwise compel release.”). Thus, release is not necessary to nearly

eviscerate Defendant’s risk from COVID-19.



        8
           The Court cannot say when Defendant will be offered the vaccine. But it can say that that BOP reportedly
has already administered more than 146,000 doses of the vaccine, see https://www.bop.gov/coronavirus/ (last accessed
April 27, 2021), and that Grayson County Detention Center has begun offering the vaccine to its inmates.



   Case 3:17-cr-00216 Document 93 Filed 04/27/21 Page 13 of 16 PageID #: 686
         The sentencing guidelines and the need to avoid unwarranted sentence disparities among

defendants with similar records who have been found guilty of similar conduct do not support

compassionate release. The guideline sentence for Defendant was 41-51 months. (PSR at 28). The

Court sentenced Defendant to serve 51 months of imprisonment. (Id.).

         The Court first looks at what the requested modified sentence actually would be. According

to the BOP, Defendant has roughly 26 and a half months of his sentence left to serve. See Federal

Inmate Locator, Bureau of Prisons, https://www.bop.gov/inmateloc/ (last accessed Apr. 23, 2021)

(listing Defendant’s projected release date as July 19, 2023). Defendant’s sentence began running

(concurrently with his state sentence) on December 5, 2019. (Doc. No. 80 at 2). Thus, Defendant

has served in total slightly more than 16 and a half months on this sentence thus far.9 In other

words, the modified sentence Defendant requests would (if pronounced today) amount to less than

17 months. This constitutes approximately 33 percent of his 51-month sentence without

considering any possible credit for good-time served, and approximately 40 percent of his sentence

assuming maximum credit for good-time served (which would mean a sentence to serve of

approximately 43 months).

         The modified sentence Defendant requests would be a major reduction from his (top-of-

the) guideline sentence. And it would be a major departure even from a sentence at the bottom of

his guideline range (41 months). This fact may weigh against his release. See United States v.

Kincaid, 805 F. App’x 394, 395-96 (6th Cir. 2020) (holding that it is appropriate for district courts

to consider the percentage of the overall sentence left to be served when addressing compassionate

release motions); Ruffin, 978 F.3d at 1008 (affirming district court’s denial of motion for



         9
          The portion of the sentence already served plus the portion left to serve amounts to approximately 15 percent
less than 51 months, presumably because BOP’s current estimation of Defendant’s release date accounts for a
projected maximum reduction of 15 percent credit for good-time served.



   Case 3:17-cr-00216 Document 93 Filed 04/27/21 Page 14 of 16 PageID #: 687
compassionate release, in part because the defendant-inmate “has yet to serve even half of his 25-

year sentence”). Although the guidelines of course are advisory only, and there is nothing wrong

with below-guidelines sentences in general, the Court can (and in this instance does) treat such a

requested variance as tending to frustrate the objective of avoiding unwarranted sentencing

disparities among defendants with similar records who have been found guilty of similar conduct.

       “Notably, Defendant himself agreed, via his Rule 11(c)(1)(C) plea agreement, that his

original sentence of [51] months’ imprisonment was appropriate.” United States v. Sanders, No.

3:12-CR-00183, 2020 WL 6460224, at *9 (M.D. Tenn. Nov. 3, 2020). “He thus agreed that it was

appropriate under the Section 3553(a) factors and overall standards.” Id. That is to say, “[o]f

course, the fact that defendant agreed to his sentence further cuts against his argument that a

reduction is appropriate.” United States v. Dodds, No. 13-20043-01-JWL, 2021 WL 84176, at *2

(D. Kan. Jan. 11, 2021) (quoting Sanders, 2020 WL 6460224, at *9). “The onus is on him to

explain why the substantially reduced sentence he now requests would be sufficient under Section

3553(a), and in the Court's view he has failed to do so.” Sanders, 2020 WL 6460224, at *9.

       Accordingly, the Court finds that to grant Defendant compassionate release would create

an unwarranted sentence disparity among defendants with similar records who have been found

guilty of similar conduct. The Court also notes that the fact that Defendant has served nowhere

near all of his sentence can weigh against Defendant not only on this factor, but also on other

factors. See Ruffin, 978 F.3d at 1008 (“We have recognized that some of the § 3553(a) factors,

including the “need to provide just punishment” and “to reflect the seriousness of the offense,”

allow courts to consider the “amount of time” that a defendant has served on a sentence when

deciding whether to grant a sentence reduction.”); see also Jones, 980 F.3d at 1115 (affirming the

district court’s denial of the defendant’s compassionate release motion where the district court




   Case 3:17-cr-00216 Document 93 Filed 04/27/21 Page 15 of 16 PageID #: 688
examined the Section 3553(a) factors and reasoned that the factors weighed against granting the

motion because, among other things, the defendant “had served only two years of his decade-long

sentence [for non-violent drug offenses] and that [the defendant] was a repeat offender”).

       Additionally, the Court cannot say that requested reduction of the Court’s original sentence

would fully reflect the seriousness of the offense Defendant committed, provide a just punishment

for his conduct, and promote respect for the law. For those reasons, the Court finds that the Section

3553(a) factors also weigh in favor of denying Defendant’s Motion.

                                          CONCLUSION

       Compassionate release is an extraordinary remedy. See, e.g., United States v. Rizzo, No.

CR 16-20732, 2020 WL 2092648, at *3 (E.D. Mich. May 1, 2020). Such remedy is unavailable

here, given that it would be inappropriate, considering the Section 3553(a) factors.

       For these reasons, the Motion (Doc. No. 83) is DENIED.

       IT IS SO ORDERED.


                                                      _______________________________
                                                      ELI RICHARDSON
                                                      UNITED STATES DISTRICT JUDGE




   Case 3:17-cr-00216 Document 93 Filed 04/27/21 Page 16 of 16 PageID #: 689
